Title: From James Madison to Richard M. Johnson, 2 April 1824
From: Madison, James
To: Johnson, Richard M.


        
          Dr. Sir
          1824 April 2.
        
        I have recd. a copy of your Speech on imprisonment for debt, which I owe I presume to your friendly attention; and I take occasion, in thanking you for it to do the same for the like favors heretofore recd. from you.
        Your Speech & that of my neighbour in the same House, on the same subject ⟨h⟩ave infused great force into the appeal to the public sensibility. The views taken of the subject are well calculated to promote a meliorating revision of the law; and your success has my hearty wishes.
        Do you never think of taking […] in your journies between Wa⟨sh⟩ington & Kentucky; you will not doubt I hope, the sincere pleasure with wch. I should take you by the hand at my threshold & give you every hospitable proof of the undiminished esteem & regard I retain for you.
        
          J. M.
        
       